                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BOBBY POKE, JR.,                                          )
                                                           )
                  Petitioner,                              )
                                                           )
 vs.                                                       )         Case No. 19-cv-200-NJR
                                                           )
                                                           )
 T.G. WERLICH,                                             )
                                                           )
                  Respondent.                              )

                                  MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

        Petitioner Bobby Poke, Jr. (“Poke”), an inmate of the Federal Bureau of Prisons (“BOP”) currently

incarcerated at Greenville Federal Correctional Institute (“Greenville”), brings this habeas corpus action

pursuant to 28 U.S.C. § 2241 in order to challenge his enhanced sentence as a career offender based on his

prior drug conviction in Illinois. (Doc. 1, pp. 6 and 10). In support of his Petition, he relies on the United

States Supreme Court’s decision in Mathis v. United States, -- U.S. --, 136 S. Ct. 2243 (2016). Poke argues

that, in light of Mathis, he should not have been subject to the career offender enhancement under the United

States Sentencing Guidelines. (Doc. 1, p. 12). He seeks a new sentence. (Id. at p. 8).

        This matter is now before the Court for preliminary review of the Section 2241 Petition. Rule 4 of

the Federal Rules Governing Section 2254 Cases in United States District Courts provides that upon

preliminary consideration by the district judge, “[i]f it plainly appears from the petition and any attached

exhibits that the petitioner is not entitled to relief in the district court, the judge must dismiss the petition

and direct the clerk to notify the petitioner.” Rule 1(b) gives this Court the authority to apply the rules to

other habeas corpus cases.

        Under limited circumstances, a prisoner may challenge his federal conviction or sentence pursuant

to 28 U.S.C. § 2241. Section 2255(e) contains a “savings clause” which authorizes a federal prisoner to file

a § 2241 petition where the remedy under § 2255 is “inadequate or ineffective to test the legality of his



                                                       1
detention.” “A procedure for postconviction relief can fairly be termed inadequate when it is so configured

as to deny a convicted defendant any opportunity for judicial rectification of so fundamental a defect in his

conviction as having been imprisoned for a nonexistent offense.” In re Davenport, 147 F.3d 605, 611 (7th

Cir. 1998). Following Davenport, a petitioner must satisfy three conditions in order to trigger the savings

clause: (1) he must demonstrate that he relies on a new statutory interpretation case and not a constitutional

case; (2) he must demonstrate that he relies on a decision that he could not have invoked in his first § 2255

motion and that case must apply retroactively; and (3) he must demonstrate that there has been a

“fundamental defect” in his conviction or sentence that is grave enough to be deemed a miscarriage of

justice. See Brown v. Caraway, 719 F.3d 583, 586 (7th Cir. 2013); Brown v. Rios, 696 F3d 638, 640 (7th

Cir. 2012).

        Some errors can be raised on direct appeal, but not in a collateral attack pursuant to Sections 2255

or 2241. A claim that a defendant was erroneously treated as a career offender under the advisory

Sentencing Guidelines is one such claim. As the Seventh Circuit has noted, “[W]e held in Hawkins that the

error in calculating the Guidelines range did not constitute a miscarriage of justice for Section 2255

purposes given the advisory nature of the Guidelines and the district court’s determination that the sentence

was appropriate and that it did not exceed the statutory maximum.”). Hawkins v. United States, 706 F.3d

820 (7th Cir. 2013), supplemented on denial of rehearing, 724 F.3d 915 (7th Cir. 2013). See also United

States v. Coleman, 763 F.3d 706, 708–09 (7th Cir. 2014). More recently, the Seventh Circuit reiterated that

the Sentencing Guidelines have been advisory ever since the Supreme Court decided United States v.

Booker, 543 U.S. 220 (2005); Perry v. United States, 877 F.3d 751 (7th Cir. 2017).

        Poke was sentenced under the Sentencing Guidelines and received a sentence well within the

statutory maximum. See 21 U.S.C. § 841(b)(1)(A). He was sentenced in 2005, however, on a 2004 criminal

case. (Doc. 1, p. 1). Thus, it is not apparent from the petition that Poke was sentenced after the Sentencing

Guidelines became advisory. See Booker, 543 U.S. at 245. Accordingly, it is not plainly apparent that Poke

is not entitled to habeas relief, and the Court concludes that the Petition survives preliminary review under

Rule 4 and Rule 1(b).

                                                      2
           IT IS HEREBY ORDERED that Respondent Werlich shall answer or otherwise plead on or

before May 24, 2019. 1 This preliminary order to respond does not, of course, preclude the Government

from raising any objection or defense it may wish to present. Service upon the United States Attorney for

the Southern District of Illinois, 750 Missouri Avenue, East St. Louis, Illinois, shall constitute sufficient

service.

           IT IS FURTHER ORDERED that this entire matter shall be REFERRED to a United States

Magistrate Judge for disposition, as contemplated by Local Rule 72.2(b)(3), and 28 U.S.C. § 636(c)(1),

should all the parties consent to such a referral.

           Poke is ADVISED of his continuing obligation to keep the Clerk (and each opposing party)

informed of any change in his whereabouts during the pendency of this action. This notification must be

done in writing and no later than 7 days after a transfer or other change in address occurs. Failure to provide

notice may result in dismissal of this action. See Fed. R. Civ. P. 41(b).


           IT IS SO ORDERED.

           DATED: 4/25/2019

                                                                  ___________________________
                                                                  NANCY J. ROSENSTENGEL
                                                                  Chief U.S. District Judge




1 The response date ordered here is controlling. Any date that the Case Management/Electronic Case Filing (“CM/ECF”) system

should generate during this litigation is a guideline only. See SDIL-EFR 3.

                                                            3
